Citation Nr: 1624649	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to higher initial disability ratings for left knee tendonitis (previously rated as patellofemoral syndrome), rated as noncompensable from October 1, 2006, to June 1, 2010, and as 10 percent since June 2, 2010. 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with moderate lower lumbar spondylosis and aggravation of dextroscoliosis of the lower thoracic spine, slight scoliosis of the lumbar spine, and degenerative joint disease of the thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona, in which the RO, in pertinent part, granted service connection for left knee and thoracolumbar spine disabilities, and assigned 0 percent (noncompensable) and 10 percent initial ratings from October 1, 2006, respectively.  The Veteran then perfected timely appeals of these issues.

In a January 2011 rating decision, the RO increased the rating for the left knee disability to 10 percent, effective June 2, 2010.

In February 2011, the Veteran testified during a hearing before an Acting Veterans Law Judge (AVLJ) at the RO (Travel Board hearing) regarding the left knee issue.  A transcript of that hearing is of record.  

In February 2012, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. 

In May 2015, the Veteran was scheduled for a Travel Board hearing for his lumbar spine issue.  In a May 2015 Report of Contact, the Veteran asked that his hearing be rescheduled.  In March 2016, the Board sent the Veteran a letter informing him that the AVLJ who had conducted the 2011 hearing had retired; and that he could have another hearing with a VLJ who would now be deciding his appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 20.707, 20.717 (2015).  In April 2016, the Veteran responded that he did not want another hearing and to proceed with his appeal.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).  This is construed as withdrawing his motion to reschedule the hearing.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file.


FINDINGS OF FACT

1.  Since October 1, 2006 the Veteran's left knee disability has been manifested by noncompensable limitation of flexion limitation of extension, instability, subluxation, or impairment of the semilunar cartilage.

2.  Throughout the appeal period, the Veteran's lumbar spine disability has been manifested by pain with normal ranges of motion, except for forward flexion to, at worst, 70 degrees, and right lateral flexion to, at worst, 12 degrees, and without muscle spasm, guarding, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but not more, for left knee tendonitis (previously rated as patellofemoral syndrome), have been met since October 1, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257, 5260, 5261 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine with moderate lower lumbar spondylosis and aggravation of dextroscoliosis of the lower thoracic spine, slight scoliosis of the lumbar spine, and degenerative joint disease of the thoracic spine are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in order to aid them in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

These appeals arise from the Veteran's disagreement with the initial ratings assigned following the grants of service connection for the lumbar spine and left knee disabilities.  As such, the claims are substantiated and VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015). The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disabilities since the most recent VA examinations in October 2012.  Thus, there is no duty to provide further medical examination on the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, a Board employee has two duties in conducting a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  38 C.F.R. § 3.103(c)(2) (2015); see Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ correctly noted that the left knee issue was on appeal.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The AVLJ noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., a worsening of the left knee symptoms).  The AVLJ and representative asked the Veteran questions regarding the element of the claim.  The representative and the AVLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

There has also been substantial compliance with the February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  These included scheduling the Veteran for another hearing, which was scheduled in May 2015, requested to be rescheduled, and then later withdrawn in an April 2016 letter.  The remand also directed the AOJ to schedule the Veteran for a left knee VA examination, which was provided in October 2012 with an addendum opinion in February 2013.  The remand included sending the Veteran a letter that provided him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  The Veteran did not return the release forms, but did submit copies of his private treatment records.  The AOJ also obtained copies of the Veteran's recent VA treatment records, as requested by the Board's remand.  Finally, the remand also directed the RO/AMC to readjudicate the Veteran's claims, which was accomplished in the October 2012 and April 2013 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

There, is no further assistance that would be reasonably likely to aid the Veteran in substantiating the claim.

II.  Initial Ratings

A.  General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  

B.  Left Knee

The Veteran's left knee tendonitis (previously rated as patellofemoral syndrome) was rated as noncompensable from October 1, 2006, to June 1, 2010, and has been rated 10 percent disabling since June 2, 2010, under 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5260, a noncompensable (0 percent) rating is warranted if flexion is limited to 60 degrees.  A 10 percent rating requires flexion of the knee limited to 45 degrees.  A 20 percent rating is warranted for flexion of the knee limited to 30 degrees.  A 30 percent rating is warranted for flexion of the knee limited to 15 degrees.  38 C.F.R. § 4.71a.  

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2015).

Under DC 5261, a noncompensable rating is warranted if extension is limited to 5 degrees.  A 10 percent rating requires extension limited to at least 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  At the August 2006, June 2010, and October 2012 VA examinations, the Veteran's extension of the left knee was normal without evidence of objective painful motion.  The VA and private treatment records do not provide contrary evidence.  This evidence does not warrant a higher and/or separate disability rating for extension of the left knee.  38 C.F.R. 
§ 4.71a.  

Under DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  

The evidence prior to June 2, 2010, includes a VA examination that was conducted in August 2006.  At that time, the Veteran reported pain pain and weakness when climbing stairs; but there were no "flares."  On examination, the range of left knee motion was from 0 to 140 degrees without pain and no change after repetitive motion.  There was no Drawers sign or other reported evidence of instability and strength was normal.  There was crepitus.  

VA treatment records show that in September 2007, the range of left knee motion was 0-135 and strength on extension was 4/5.  Tests for instability were normal.  

Although the 2006 VA examination showed normal range of motion and no "flares;" the Veteran's reports of sharp pain on climbing stairs provides evidence of flare-ups manifested by pain on motion.  The September 2007 treatment record documents less flexion than normal and slight weakness.  These findings indicate functional limitation of flexion warranting the minimum compensable rating.  38 C.F.R. § 4.59.  Thus, the Board finds that the Veteran is entitled to a 10 percent rating for the entire period since the effective date of service connection.  38 C.F.R. § 4.71a, DC 5260.

At a June 2, 2010 VA examination, flexion of the Veteran's left knee was limited to 70 degrees.  At an October 2012 VA examination, flexion of the left knee was limited to 130 degrees.  Extension was to 0 on both examinations.  The Veteran continued to complain of pain, but it was noted that there were no flare-ups and there was no objective evidence of pain on motion.  The range of motion was not further limited on repetition, and there was no history or findings of instability or subluxation.  The private and VA treatment records in the claims file do not provide any contrary evidence.  Thus, the Board finds that the Veteran is not entitled to a higher disability rating for his left knee disability.  38 C.F.R. § 4.71a, DC 5260.

In forming this decision, the Board has considered the Veteran's complaints of pain in the left knee.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5260 or 5261.  38 C.F.R. § 4.71a.  

Specifically, at the August 2006 VA examination, the Veteran reported left knee pain and weakness when climbing stairs or running.  He stated that he was unable to walk for prolonged periods of time due to his left knee pain.  He described stiffness in his left knee with prolonged periods of sitting and sharp pain that developed in his left knee during stair climbing.  He denied any flare-ups.  The examiner found that the Veteran did not have any pain noted during his ranges of motion of the left knee.  The Veteran did not have any additional limitation or effective loss of ranges of motion of the left knee with repetition.

At the June 2010 VA examination, the Veteran reported pain with walking for more than 45 minutes.  The Veteran described moderate effects on his chores, shopping, exercise, recreation, and travel due to his left knee disability.  The Veteran indicated that his left knee disability prevented his sports participation.  The Veteran reported one flare-up per week with each flare-up lasting 2 days.  During the flare-up, the Veteran experienced a sharp pain in front, especially when going up or down stairs.  The examiner determined that the Veteran had pain during his ranges of motion with pain beginning at 70 degrees of flexion.  The Veteran did not have any additional limitation or effective loss of ranges of motion of the left knee with repetition.

At the October 2012 VA examination and in an accompanying February 2013 VA addendum opinion by the October 2012 VA examiner, the Veteran reported chronic left knee pain with swelling and stiffness during prolonged periods of sitting, standing, or walking.  The Veteran was unable to run.  He denied any flare-ups.  The examiner determined that the Veteran had objective evidence of painful motion that began at 130 degrees of flexion of the left knee.  The examiner found that the Veteran was able to perform repetitive-use testing of the left knee with three repetitions.  Following repetitive use testing, the Veteran's flexion of the left knee was limited to 130 degrees.  The examiner found that the Veteran did not have additional limitation in ranges of the motion of the left knee following repetitive-use testing.  The examiner determined that the Veteran did have functional loss and/or functional impairment of the left knee, to include less movement than normal and pain on movement.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain, and there is no evidence of other functional limitation; functional impairment cannot serve as a basis for a higher rating based on limitation of extension or flexion.  See Mitchell, 25 Vet. App. at 32.  

The Board has considered whether higher or additional separate ratings are warranted under other diagnostic codes.  

At his February 2011 Board hearing, the Veteran reported instability of the left knee.  However, on all examinations and evaluations, before and since his hearing testimony the Veteran has been found to have no instability or subluxation.  He has also not reported instability or subluxation during examinations or treatment. Stability testing of the left knee was normal at the October 2012 VA examination.  At the October 2012 VA examination, the Veteran also denied a history of recurrent subluxation or lateral instability.  The statements made by the Veteran in connection with his medical treatment are more probative than his hearing testimony.  See Fed. R. Evid. 803(4) (carving out an exception to the hearsay rule for statements made in connection with medical diagnosis or treatment that describe present symptoms).  This evidence does not warrant a higher and/or separate disability rating for subluxation or instability of the left knee.  Diagnostic Code 5257.  

The remainder of the DCs pertaining to the knee and leg also do not justify compensable disability ratings for the service-connected left knee disability.  DC 5256 is not applicable because there is no ankylosis of the Veteran's knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  

DC 5258 is applicable where there is dislocated cartilage of the knee, and DC 5259 is applicable where there is removal of cartilage of the knee.  The Veteran has not undergone knee surgery; hence there has not been removal of the semilunar cartilage.  Examinations and treatment have shown no knee deformity; or otherwise indicated that there is dislocation of the semilunar cartilage.

DC 5262 describes malunion or nonunion of the knee.  These codes have not been raised by the aforementioned medical evidence, as there were no structural abnormalities of the Veteran's knees or dislocated cartilage documented.   At the August 2006 VA examination, an X-ray of the left knee was unremarkable.   At the October 2012 VA examination, the examiner found that the Veteran did not have evidence of shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, total knee joint replacement, a meniscal condition, or genu recurvatum.  Thus, the Veteran is not entitled to higher disability ratings of 10 percent under these codes.  DC 5263 refers to acquired, traumatic genu recurvatum, which has also not been demonstrated by the aforementioned evidence of record.  Thus, these remaining DCs do not justify higher disability ratings for the service-connected left knee disability.  38 C.F.R. § 4.71a.

Furthermore, the Veteran's disability has not changed such that staged ratings are warranted.  Fenderson, 12 Vet. App. at 126.  

In sum, the evidence is in favor of the grant of a 10 percent rating during the entire period since the effective date of service connection; but the preponderance of the evidence is against the assignment of more than a 10 percent rating at any time.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Lumbar Spine

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5242 for his degenerative joint disease of the lumbar spine with moderate lower lumbar spondylosis and aggravation of dextroscoliosis of the lower thoracic spine, slight scoliosis of the lumbar spine, and degenerative joint disease of the thoracic spine.  He seeks a higher initial disability rating.

DC 5242 refers to the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Additionally, the Veteran is service-connected for degenerative joint disease, which is also contemplated under the intervertebral disc syndrome (IVDS) regulations.  38 C.F.R. § 4.71a, DC 5243.  DC 5243 provides that IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine (described above) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under DC 5243, a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating requires IVDS with evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his lumbar spine disability.  Here, there is no evidence of the following to warrant a higher 20 percent disability rating:  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5242, 5243.

Specifically, at the August 2006 VA examination, the Veteran denied any incapacitating episodes of lumbar spine disability in the last 12 months.  He did report severe pain on heavy yard work and pain on prolonged sitting.  He had not had a flare-up since 2003.  At the examination, the Veteran's ranges of motion of the lumbar spine were all normal.  His combined range of motion of the thoracolumbar spine was 270 degrees (normal is 240 degrees).  There was no pain on motion and no additional loss of motion on repetition.  Muscle spasm and guarding were not noted.  Neurologic findings, including reflexes; strength; and sensation, were within normal limits and the Veteran reported no radiation of pain from the back.

At the September 2007 evaluation, the Veteran reported that he was not having lower back pain.

At the June 2010, VA examination the Veteran denied any incapacitating episodes of lumbar spine disability in the last 12 months.  He reported pain on doing house work and was found to have mild to moderate impairment in performing daily chores; but was prevented from exercise.  There were no "flares."  His forward flexion, extension, left lateral rotation, and bilateral lateral rotation on the lumbar spine were normal at the examination.  His right lateral flexion was to 12 degrees.  His combined range of motion of the thoracolumbar spine was 252 degrees.  Muscle spasm and guarding were not noted.  There was no pain on motion or additional loss of motion on repetition.  Neurologic findings were all normal; except that the left hamstring was tight on straight leg raising.

The Veteran was provided a VA spine examination in October 2012.  At the examination, the Veteran's ranges of motion of the lumbar spine were as follows:  forward flexion to 70 degrees with objective evidence of painful motion beginning at 70 degrees; extension to 30 degrees with painful motion at 30 degrees; right lateral flexion to 30 degrees with painful motion at 30 degrees; left lateral flexion to 30 degrees with painful motion at 30 degrees; right lateral rotation to 30 degrees without pain; and, left lateral rotation to 30 degrees without pain.  His combined range of motion of the thoracolumbar spine was 220 degrees.  The examiner determined that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The examiner determined that the Veteran did not have IVDS of the thoracolumbar spine.

The private and VA treatment records in the claims file do not provide any contrary evidence.

Here, there is no evidence of limitation of motion that would warrant a 20 percent disability rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months have not been reported.  As just discussed there has been no additional limitation of motion attributable to functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243.

In addition there have been no reports of additional neurologic impairment that could provide the basis for additional ratings.

Accordingly, the evidence of record does not support the assignment of a higher disability rating for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

Further, the evidence does not establish that the Veteran suffers from any neurological manifestations, erectile dysfunction, or bowel and bladder conditions due to his lumbar spine disability.  None of these conditions were found at any of the VA examinations or during treatment.  Thus, for the above stated reasons, the Board finds that the Veteran is not entitled to a separate disability ratings for neurological manifestations of his service-connected lumbar spine disability.  38 C.F.R. § 4.25.

Finally, the Veteran's back disability has not changed such as to a staged rating.  Fenderson, 12 Vet. App. at 126.  

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected lumbar spine disability at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

III.  Extraschedular and TDIU Consideration 

Regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's lumbar spine and left knee fully address his symptoms, which include mainly pain, weakness, and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the level of severity and symptomatology of the lumbar spine and left knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his activities.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the lumbar spine and left knee were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication that the combined 50 percent rating is inadequate.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an initial rating when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the recent October 2012 VA examination, the Veteran reported that he was currently employed full-time, and there is no allegation that his service-connected lumbar spine disability and left knee disability has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

An initial disability ratings of 10 percent for left knee tendonitis (previously rated as patellofemoral syndrome), is granted as of the effective date of service connection. 

An initial rating in excess of 10 percent for left knee tendonitis (previously rated as patellofemoral syndrome), is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine with moderate lower lumbar spondylosis and aggravation of dextroscoliosis of the lower thoracic spine, slight scoliosis of the lumbar spine, and degenerative joint disease of the thoracic spine, is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


